NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1


              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted December 10, 2009
                                Decided December 11, 2009

                                          Before

                            WILLIAM J. BAUER, Circuit Judge

                            TERENCE T. EVANS, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

No. 08‐4290

UNITED STATES OF AMERICA,                       Appeal from the United States District
           Plaintiff‐Appellee,                  Court for the Southern District of Indiana,
                                                Indianapolis Division.
       v.
                                                No. 1:08‐cr‐00019‐001
SUNDAY O. AYANGADE,
    Defendant‐Appellant.                        Sarah Evans Barker,
                                                Judge.

                                        O R D E R

       Sunday Ayangade was charged under the International Parental Kidnapping Crime
Act with interfering with the parental rights of his former wife by removing their two
children from the United States.  18 U.S.C. § 1204.  Despite ongoing marriage‐dissolution
and custody proceedings in Indiana state court, Ayangade took the children to Nigeria and
gave his brother legal guardianship over them under Nigerian law.  Upon his return to the
United States, Ayangade was arrested, pleaded guilty to one charge of parental
kidnapping, and received a sentence of 24 months’ imprisonment and a $ 2,000 fine. 
Ayangade filed a notice of appeal, but his appointed attorney is unable to find a
nonfrivolous basis for the appeal and has moved to withdraw under Anders v. California,
386 U.S. 738 (1967).  Ayangade responded to the motion with a short letter generally
disagreeing with his conviction and sentence.  That leaves us, then, with only the potential
issues identified in counsel’s facially adequate supporting brief.  See United States v. Schuh,
289 F.3d 968, 973‐74 (7th Cir. 2002).

        Because Ayangade has told counsel that he wants his guilty plea set aside, counsel
first addresses whether there is any basis to challenge the plea.  See United States v. Knox, 287
F.3d 667, 671‐72 (7th Cir. 2002).  But Ayangade did not seek to withdraw his plea in the
district court, so we would examine the plea colloquy for plain error.  United States v. Vonn,
535 U.S. 55, 59 (2002); United States v. Sura, 511 F.3d 654, 658 (7th Cir. 2007).    

        Counsel initially considers whether Ayangade might challenge the voluntariness of
his plea when the district court did not wholly comply with Rule 11 of the Federal Rules of
Criminal Procedure in conducting the plea colloquy.  First, the district court did not warn
Ayangade that his statements under oath could subject him to perjury charges.  FED. R.
CRIM. P. 11(b)(1)(A).  But Ayangade was not harmed by the omission because he is not
facing perjury charges.  See United States v. Graves, 98 F.3d 258, 259 (7th Cir. 1996).  Second,
Ayangade was not informed of his right to a government‐appointed lawyer.  FED. R. CRIM.
P. 11(b)(1)(D).  But that rule informs a party merely of his right to appointed counsel “if
necessary.”  Id.  When Ayangade pleaded guilty he was represented by privately obtained
counsel, so appointed counsel was not necessary, and the omission was harmless.  See
United States v. Lovett, 844 F.2d 487, 491‐92 (7th Cir. 1988).  Last, the court did not tell
Ayangade that he had the right to testify and present evidence at trial.  FED. R. CRIM. P.
11(b)(1)(E).  But the court did advise Ayangade he did not have to testify if he did not want
to and could subpoena witnesses to testify.  From this Ayangade could infer that he could
choose to testify and present evidence at trial, and Ayangade does not claim to have been
unaware of these rights.  The court’s failure to say more does not rise to the level of plain
error.  United States v. Driver, 242 F.3d 767, 771 (7th Cir. 2001).  We agree with counsel that
any challenge to the plea colloquy would be frivolous.

       Counsel next examines whether Ayangade could challenge the court’s failure to
grant his motion to dismiss the indictment because there were insufficient facts to establish
an offense and the kidnapping statute was unconstitutionally vague.  But Ayangade’s plea
waived on appeal any challenge to the indictment.  See United States v. Kingcade, 562 F.3d
794, 797 (7th Cir. 2009); United States v. Campbell, 324 F.3d 497, 499 (7th Cir. 2003).

        Counsel also examines whether Ayangade could argue that the government
breached the plea agreement by asking the court to sentence him “to the fullest extent of the
law” rather than recommend a within‐range sentence, as set forth in the agreement.  The
district court, though, construed the government’s request as recommending a sentence at
the high end of—but within—the guidelines range, and the government confirmed this
interpretation.  Accordingly, we agree that the government did not breach the agreement by
seeking a within‐range sentence.
        Counsel next evaluates whether Ayangade could argue that the district court erred
in applying the § 2J1.2(b)(2) adjustment for substantial interference with the administration
of justice.  The court applied this adjustment because Ayangade violated a court order by
taking his son out of the United States.  Counsel considers whether this adjustment
constituted improper double‐counting because it duplicated the underlying charge of
kidnapping under 18 U.S.C. § 1204.  But double‐counting does not occur if there is a
sufficient additional or separate basis for the adjustment, even if the facts supporting the
underlying charge and the adjustment overlap.  See United States v. Parolin, 239 F.3d 922, 929
(7th Cir. 2001).  Although here the facts underlying the § 1204 parental‐kidnapping charge
and § 2J1.2(b)(2) adjustment overlap (i.e., the removal of the child), there is an additional
and separate basis for the adjustment—namely, the violation of the court order.

        Counsel also examines whether Ayangade might argue that the court’s sentence of
24 months’ imprisonment was improper because it exceeded the maximum sentence of 21
months recommended by the guidelines.  But a sentence outside the guidelines is
permissible if it conforms to the sentencing factors under 18 U.S.C. § 3553(a) and the court
provides compelling justification for the increase.  United States v. Gooden, 564 F.3d 887, 890‐
91 (7th Cir. 2009).  Here the court adequately substantiated the three‐month increase by
explaining that Ayangade compounded the degree of harm by giving his brother
guardianship over the children, thereby putting them beyond the reach of their mother in
any way. 

         Last, counsel examines whether Ayangade could challenge the court’s imposition of
a $ 2,000 fine because it was below the minimum recommended fine of $ 4,000.  We have
noted, however, “[i]t is hard to conceive of below‐range sentences that would be
unreasonably high.” United States v. George, 403 F.3d 470, 473 (7th Cir. 2005).  We agree with
counsel that Ayangade would have no basis to contest his sentence.

       Accordingly, the motion to withdraw is GRANTED, and the appeal is DISMISSED.